Case: 20-20616     Document: 00516342242         Page: 1     Date Filed: 06/02/2022




           United States Court of Appeals
                for the Fifth Circuit                           United States Court of Appeals
                                                                         Fifth Circuit

                                                                       FILED
                                                                    June 2, 2022
                                  No. 20-20616
                                                                  Lyle W. Cayce
                                Summary Calendar                       Clerk


   Michael Anthony Moore,

                                                           Plaintiff—Appellant,

                                       versus

   Bryan Collier, Individually and his Official Capacity as Executive
   Director of Texas Department of Justice; Dale Wainwright,
   Individually and his Official Capacity as Chairman of the Texas Board of
   Criminal Justice; J. Reed, Individually and his Official Capacity as Captain
   for Eastham Unit for Texas Department of Justice; C. Farrell,
   Individually and his Official Capacity as Captain for Eastham Unit for Texas
   Department of Justice; B. Coffman, Individually and his Official Capacity
   as Captain for Disciplinary for Eastham Unit for Texas Department of Justice,

                                                         Defendants—Appellees.


                  Appeal from the United States District Court
                      for the Southern District of Texas
                           USDC No. 4:20-CV-2777


   Before Southwick, Graves, and Costa, Circuit Judges.
Case: 20-20616      Document: 00516342242           Page: 2    Date Filed: 06/02/2022

                                     No. 20-20616


   Per Curiam:*
          Michael Anthony Moore, Texas prisoner # 487939, moves for leave
   to appeal in forma pauperis (IFP) from the dismissal of his civil action as
   barred under 28 U.S.C. § 1915(g).
       Moore asserts that he fears prison guards will assault him and that he will
   not receive adequate medical care. These speculative assertions do not
   allege, much less establish, that he faced imminent danger of serious physical
   injury at the time that he filed his complaint, appeal, or IFP motion. See Baños
   v. O’Guin, 144 F.3d 883, 885 (5th Cir. 1998). Moore has not shown that he
   is entitled to proceed IFP on appeal. See § 1915(g); Baños, 144 F.3d at 884.
   He has likewise not shown that the district court erred by dismissing the
   complaint without prejudice based on the three strikes bar. See Baños, 144
   F.3d at 885. Accordingly, Moore’s IFP motion is DENIED, and the appeal
   is DISMISSED as frivolous. See id.; Baugh, 117 F.3d 202 n.24; 5th Cir.
   R. 42.2. Moore’s motion for appointment of counsel is also DENIED.
       Moore is again reminded that, because he has three strikes, he is barred
   from proceeding IFP in any civil action or appeal filed while he is incarcerated
   or detained in any facility unless he is under imminent danger of serious
   physical injury. See § 1915(g). He is also WARNED that any pending or
   future frivolous or repetitive filings in this court or any court subject to this
   court’s jurisdiction will subject him to additional sanctions. See Coghlan v.
   Starkey, 852 F.2d 806, 817 n.21 (5th Cir. 1988).




          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.




                                          2